Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 18 June 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        

                            My dear generalAllen’s Creek 22 miles from Richmond 18th june 1781
                        
                        Independant of public Motives private Attachement for You Renders it very Hard to me that our Correspondance
                            is so much Interrupted. I heartly feel for the Accident that Has put Some of your letters in the Hands of the Ennemy—the
                            more So as the friendship that You are pleased to Honor me with Had Induced you to Confidential Communications—Letters
                            from the late governor of this State to me Have also Been taken and their Contents Improved By the Ennemy—The Inclosed
                            Copy will give you an official Account of transactions in this quarter—So much I owe to My general, But with My friend I
                            Beg leave to Be More Confidential.
                        The conduct of the Baron, my dear general, is to me Unintelligible—Every Man woman and Child in Virginia is
                            Roused Against Him. They dispute even on His Courage But I Cannot Believe their assertions. I must However Confess that He
                            Had 500 and odds New levies and Some militia, that He was on the other Side of a River which the freshet Rendered very
                            difficult to Be Crossed particularly By people that Had no Boats, that the greatest part of the Accounts Make Simcoe 400
                            Strong Half of them dragoons, that our Stores on the South Side were Destroid By about 30 or 40 men, that the Baron went
                            to Staunton River about 70 miles from the Point of Fork, that the Militia Abandoned Him and I am informed the New levies
                            deserted from Him, Because they did not like His Maneuvre. General Lawson and every officer and Soldier Both in the
                            Regulars and Militia are So much Exasperated against the Baron and Cover Him with So Many Ridicules that after I have
                            obtained a jonction with Him I do not know where to employ Him without Giving offense.
                        Had not the assembly at Charlotte Ville and the State Board of War Sent for Arms which they intended to fight
                            with and which upon the Ennemy’s approach were left in their Way, Had the twelve Hours Been Improved that were given them
                            By three Repeated alarms, Had not the Baron abandonned an Unattakable position Before So inferior a force, the Reason of
                            which no man of Sense will Be able to Understand, I would Have the pleasure to Say that Lord Cornwallis’s journey to
                            Virginia Has not produced Him the Smallest Advantage. The delays of the Pennsylvania Line, the Neglects in the Several
                            departments Have all Been Combined to Bring about what the Baron’s Retreat Has Effected—our loss is Not Very
                            Considerable, But in our Situation we Cannot afford loosing—This affair Has Chagrined me But the Inclosed Copy will Show
                            you that I Avoid Reflecting on the Man who ought to Have Better Managed our affairs—upon Him was my Entire dependance in
                            that Respect—The Baron wished for a journey to the Southward, The orders to Stay in this State Had Been intercepted But
                            all this Cannot Be an Excuse. I Request you, my dear general, to Remember that this Communication is not to the Commander
                            in chief.
                        I Heartly wish, My dear General, our Movements may Meet with your approbation—in Spite of every obstacle
                            thrown in our Way I shall Collect our Forces to a point—800 light infantry 700 Pennsylvanians, 50 dragoons, 900 Riflemen
                            2000 Militia and 400 New levies (the Remainder Having deserted) will Be the Utmost Extent of forces we Can Expect. But the
                            Harvest time will Soon deprive us of the greatest part of the Militia—Governor Nelson will I Hope Be a Supporter of
                            Spirited Measures.
                        What little I Have Concerning N.Y. is in a Chest with Mr Charles Washington’s papers Near the Mountains in
                            Orange County. I shall try to get it, and will in my Next Be able Better to Explain the Meaning of the New arrived fleet—Some Say the vessels are Empty which Might look as if they Came for a Reinforcement to Newyork, or perhaps do they Carry
                            Stores from that place to Portsmouth. Adieu, My dear General, with the Highest Respect and Most tender affection I Have
                            the Honor to Be Your Hbl. Servant and friend
                        
                            Lafayette
                        
                        
                            Washington Had to day Some fever But only Caused By fatigue and His assiduity in the Business we Have
                                upon Hand.
                        

                    